DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 18, paragraph 109, line 12: Change “electrode14” to “electrode 14”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu, U.S. Pat. Pub. No. 2016/0357314, Figures 6a-6h and 1.
Liu Figures 6a-6e:

    PNG
    media_image1.png
    305
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    145
    394
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    165
    397
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    181
    393
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    182
    377
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    233
    441
    media_image7.png
    Greyscale


Regarding claim 8, which depends from claim 1: Liu discloses that the switch unit (120) is a thin film transistor, and the forming the switch unit (120) on the base substrate (110) comprises: forming a gate electrode (121), a gate insulating layer (122), an active layer (123) and a source-drain electrode layer (124, 125) on the base substrate (110), wherein the source-drain electrode layer (124, 125) comprises a source electrode (124) and a drain electrode (125), and the drain electrode (125) is the output electrode (125).  Id. ¶¶ 25, 48, 52, 68-72.
s 1, 2, 6, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai, Chinese Pat. Pub. No. CN104656328A, Figures 6A and 6B.
Cai Figures 6A, 6B:

    PNG
    media_image8.png
    589
    405
    media_image8.png
    Greyscale

Regarding claim 1: Cai Figures 6A and 6B disclose a method of manufacturing a display substrate, comprising: forming a switch unit (21c, 22c, 23c, 24c, 25c) on a base substrate (1c), wherein the switch unit (21c, 22c, 23c, 24c, 25c) comprises an output electrode (25c); forming a planarization layer (BP2) on one side of the switch unit (21c, 
Regarding claim 2, which depends from claim 1: Cai discloses that the etching the surface of the region, corresponding to the planarization layer via hole (Via), of the output electrode (25c) comprises: etching the surface of the region, corresponding to the planarization layer via hole (Via), of the output electrode (25c) by using the planarization layer (BP2) as a mask.  See id.
Regarding claim 6, which depends from claim 2: Cai discloses that the output electrode (25c) is exposed through the planarization layer via hole (Via), and the etching the surface of the region, corresponding to the planarization layer via hole (Via), of the output electrode (125c) by using the planarization layer (BP2) as the mask comprises: etching the surface of the region, exposed through the planarization layer via hole (Via), of the output electrode (125c) through a wet etching process by using the planarization layer (BP2) as the mask.  Id. ¶¶ 104, 105, 102 (etching solution used).
See id. ¶¶ 104, 105.
Regarding claim 19, which depends from claim 6: Cai discloses that the switch unit is a thin film transistor (21c, 22c, 23c, 24c, 25c), and the forming the switch unit (21c, 22c, 23c, 24c, 25c) on the base substrate (1c) comprises: forming a gate electrode (21c), a gate insulating layer (22c), an active layer (23c) and a source-drain electrode layer (24c, 25c) on the base substrate (1c), wherein the source-drain electrode layer (24c, 25c) comprises a source electrode (24c) and a drain electrode (25c), and the drain electrode (25c) is the output electrode (25c).  See id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
d. ¶ 46, which corresponds to 2000-3000 angstroms.  Thus the groove depth must be greater than zero and less than 2000-3000 angstroms, which overlaps the claim requirement of 50-300 angstroms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).
12 is are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Liu Figure 7.
Liu Figure 7:
    PNG
    media_image9.png
    214
    441
    media_image9.png
    Greyscale

Regarding claim 12: Liu Figures 6a-6h and 1 disclose a display substrate as defined in claim 10, as discussed in the rejection above.  Liu Figures 6a-6h and 1 do not disclose a display device.
Liu Figure 7 discloses a display device which uses the display substrate (100).  Liu specification ¶¶ 90-93.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the display substrate (100) in the Liu Figure 7 display device because Liu states that this is a suitable use for its display substrate (100).  Id.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, and further in view of Ando, U.S. Pat. Pub. No. 2016/0274695.
Regarding claim 7, which depends from claim 6: Cai is silent as to the curing time for the planarization layer. 
Ando discloses a cure time for the planarization layer as 30 minutes. Ando specification ¶ 476.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ando cure time in the Cai method because the 
Regarding claim 20, which depends from claim 7: Cai discloses that the switch unit is a thin film transistor (21c, 22c, 23c, 24c, 25c), and the forming the switch unit (21c, 22c, 23c, 24c, 25c) on the base substrate (1c) comprises: forming a gate electrode (21c), a gate insulating layer (22c), an active layer (23c) and a source-drain electrode layer (24c, 25c) on the base substrate (1c), wherein the source-drain electrode layer (24c, 25c) comprises a source electrode (24c) and a drain electrode (25c), and the drain electrode (25c) is the output electrode (25c).  See Cai specification ¶¶ 104, 105.
Allowable Subject Matter
Claims 3-5, 9, 11, 13, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “the forming the planarization layer on one side of the switch unit away from the substrate comprises: forming the planarization layer on one side of the passivation layer away from the switch unit, wherein a region, corresponding to the 
With regard to claims 4, 5, 14, and 16-18: The claims have been found allowable due to their dependency from claim 3 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “forming an insulating layer and a common electrode sequentially on one side of the pixel electrode away from the planarization layer”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “an insulating layer and a common electrode on one side of the pixel electrode away from the planarization layer and along a direction away from the pixel electrode”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable due to its dependency from claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897